863 P.2d 1226 (1993)
WORKERS' COMPENSATION COURT and Marcia Davis, Petitioners,
v.
The MERIT PROTECTION COMMISSION, Respondent.
No. 82231.
Supreme Court of Oklahoma.
November 8, 1993.


*1227 ORDER

Original jurisdiction is assumed. Let the writ issue prohibiting respondent, the Merit Protection Commission, from proceeding in the private grievance brought by Sandra Booker against the Workers' Compensation Court and Marcia Davis, its Court Administrator. That Commission is without jurisdiction. See Okl. Const., Art. 7, § 6. Administrative authority over all courts in this state, other than the Senate sitting as a Court of Impeachment and the Court on the Judiciary, is vested in the Supreme Court. Personnel management decisions of courts that are subordinate to the Supreme Court's administrative powers are reviewable solely by the Supreme Court. The legislature may not delegate the Supreme Court's § 6 authority to any other department of state government, and the courts are not state agencies. Chiles v. Children A, B, C, D, E and F, Fla. 589 So. 2d 260 (1991).
        /S/ Ralph B. Hodges
            Chief Justice
All Justice concur.